Title: From George Washington to Colonel Elisha Sheldon, 24 May 1777
From: Washington, George
To: Sheldon, Elisha



Sir
Head Quarters Morris Town May 24th 1777.

When you were at this place some time since, you assured me, that I might expect to see you and your Regiment at Camp about a fortnight thence. I must confess I did not entertain the least Suspicion, after this assurance, that so long a space would have elapsed, and that at the end of it the event would be as remote for any thing I should know, as ever. I find myself utterly at a loss to conceive the reasons of your delay, and silence as to what you are doing and when you will be really in a condition to take the field. It is high time it should be done, and I hope very soon to hear of your being at Peeks Kill, where it is my desire you should stop and advise me of your coming; and I shall give you directions, whether to proceed with the whole or any part of your Regiment, or to remain at that post. I should be glad you would, on the receipt of this, send me an accurate return of your Regiment and a list of the pay of the cavalry, according to the arrangement indorsed on your instructions. I am Sir Your most Obedt Servt.
